Citation Nr: 9935739	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased rating for chronic anxiety 
disorder with depression, currently 30 percent disabling.  

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
May 1987 and from  September 1990 to July 1991.

The veteran has appealed a March 1997 rating decision from the 
Chicago, Illinois VARO which denied an increased rating for 
chronic anxiety disorder with depression, currently 30 percent 
disabling since March 1994, and denied TDIU.


REMAND

The veteran contends that her chronic anxiety disorder with 
depression warrants a rating in excess of 30 percent because 
it has worsened to the point that she has difficulty holding 
a job.  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The VA has a duty to assist the veteran in obtaining a current 
comprehensive medical examination because her last 
comprehensive examination was in August 1996 before the 
implementation of new evaluation criteria for mental 
disorders.  Effective November 7, 1996, the evaluation 
criteria for mental disorders substantially changed, in that 
the new criteria focused on the individual symptoms as 
manifested throughout the record rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary does 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
retroactive application of the revised regulations prior to 
November 7, 1996, is prohibited.  Rhodan v. West, 12 Vet. App. 
55 (1998).  Therefore, impairment resulting from chronic 
anxiety disorder with depression prior to November 7, 1996, 
must be evaluated under the older criteria, and impairment 
arising from chronic anxiety disorder with depression after 
November 7, 1996 must be evaluated under the criteria, old or 
new, which are determined to be more beneficial to the 
veteran.  

The August 1996 VA examination was adequate for evaluation of 
chronic anxiety disorder with depression prior to November 
1996 but inadequate for evaluation since November 1996.  If a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
The August 1996 global assessment function (GAF) was 60.  In 
contrast, in May 1999, the single page report from a VA 
psychologist stated that the veteran had a GAF of 31 and that 
the veteran had been unable to hold a job for quite some time.  
The veteran also described individual symptoms of sleep 
disturbance, feelings of inadequacy on the job, difficulty 
interacting with people, and concern about her marriage and 
relationships.  Therefore, the VA has a duty to assist the 
veteran in obtaining a current VA examination of mental 
disorders.  

The matter of TDIU must be remanded because it is 
inextricably intertwined with the issue of an increased 
rating for chronic anxiety disorder with depression.  See 38 
C.F.R. § 4.16 (1999) (TDIU award requires certain minimum 
percentage ratings for service-connected disability(ies)); 
Babchak v. Principi, 3 Vet. App. 466, 467 (1992).  

Although the RO obtained VA medical records prior to July 
1998, the medical records since July 1998 have not been 
requested or obtained.  The May 1999 report from the VA 
psychologist indicated that the veteran had been treated for 
a mental disorder since July 1998.  

Therefore, this case is remanded to obtain the veteran's 
complete treatment records and a comprehensive VA 
examination.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159, 
4.2 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for mental disorders since 
July 1998.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2. The RO should schedule the veteran for 
a special VA examination by a 
psychiatrist to determine the nature and 
extent of her service-connected 
psychiatric disorder. The veteran should 
be asked to provide information 
concerning her recent social and work 
experience. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders. The May 1999 assessment 
by the VA psychologist also should be 
addressed. 

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for chronic anxiety disorder with 
depression, currently 30 percent 
disabling, based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered, including 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400-9413 
(1996) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Codes 9400-9413 
(1999.  If the veteran's claim remains in 
a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  In 
particular, the supplemental statement of 
the case must provide notice of the new 
evaluation criteria for chronic anxiety 
disorder with depression, effective 
November 1996.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  






